UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4709


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

THOMAS MCKENNY MADISON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:06-cr-00497-HEH-2)


Submitted:   March 29, 2013                 Decided:   August 13, 2013


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Valencia D.
Roberts, Assistant Federal Public Defender, Caroline S. Platt,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, Richmond, Virginia, for
Appellant. Roderick Charles Young, Assistant United States
Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Thomas    McKenny       Madison       appeals     from   the    district

court’s   judgment       finding      he    violated      the   conditions     of   his

supervised         release,     revoking         his    supervised     release,     and

sentencing him to fifteen months in prison.                      Madison’s attorney

has   filed    a    brief     under   Anders      v.    California,    386   U.S.   738

(1967),   stating       that     there      are    no    meritorious    issues,     but

raising whether the court applied the proper standard in finding

the   violations,        whether      a     preponderance        of    the    evidence

supported the alleged commission of a new crime violation by

obstruction        of   justice,      and    whether      Madison’s     sentence     is

plainly unreasonable.

              We review a district court’s decision to revoke an

individual’s supervised release for abuse of discretion.                        United

States v. Pregent, 190 F.3d 279, 282 (4th Cir. 1999).                        To revoke

supervised release, a district court need only find a violation

of a condition of supervised release by a preponderance of the

evidence.      18 U.S.C.A. § 3583(e)(3) (West 2000 & Supp. 2012);

United States v. Copley, 978 F.2d 829, 831 (4th Cir. 1992).

This burden “simply requires the trier of fact to believe that

the existence of a fact is more probable than its nonexistence.”

United States v. Manigan, 592 F.3d 621, 631 (4th Cir. 2010)

(internal quotation marks omitted).



                                             2
               The    court       reviews        the      district        court’s     factual

findings for clear error.                United States v. White, 620 F.3d 401,

410 (4th Cir. 2010).              A factual finding is clearly erroneous if

the   court     reviews       all       the    evidence      and    “is    left     with    the

definite and firm conviction that a mistake has been committed.”

United States v. Harvey, 532 F.3d 326, 336-37 (4th Cir. 2008)

(internal quotation marks omitted).                       It is not enough for the

court     to    conclude        that      it     would       have    decided        the     case

differently.         Anderson v. City of Bessemer City, N.C., 470 U.S.

564, 573 (1985).

               Madison    argues         that       the   district        court     erred     by

allegedly       applying      a     probable         cause    standard       to     determine

whether        the       Government             proved        the     obstruction             of

justice/commission         of       a    new    crime     violation       instead     of    the

proper preponderance of the evidence standard.                              This claim is

reviewed for plain error because it was not raised below.                                   See

Puckett v. United States, 129 S. Ct. 1423, 1428-29 (2009).                                   He

also argues that the evidence was insufficient to show by a

preponderance of the evidence that he committed the obstruction

of justice violation.               We have reviewed the record and conclude

that the district court did not abuse its discretion or plainly

err in determining that the Government’s evidence established

that Madison violated his supervised release by committing a new



                                                3
crime of obstruction of justice.                   Madison admitted several other

violations.

             We    also     discern      no    error         in    the    district      court’s

decision to impose a fifteen-month sentence.                                 Madison argues

that   the    district          court        improperly           considered       18    U.S.C.

§ 3553(a) (2006) factors that are not to be considered for a

revocation sentence; namely, “to promote respect for the law,

and to provide just punishment for the offense[.]”                                  18 U.S.C.

§ 3553(a)(2)(A);          see    18    U.S.C.      §    3583(e)          (2006).        He    also

contends     that     his       sentence       was      substantively          unreasonable

because it was greater than necessary in light of the applicable

§ 3553(a)    factors.           We    will    affirm         a    sentence    imposed        after

revocation of supervised release if it is within the prescribed

statutory     range       and    is     not     plainly           unreasonable.          United

States v. Crudup, 461 F.3d 433, 438-40 (4th Cir. 2006).                                 While a

district     court        must        consider         the        Chapter    Seven       policy

statements,       U.S.    Sentencing          Guidelines          Manual     ch.   7,        pt.   B

(2011), and the statutory requirements and factors applicable to

revocation sentences under § 3553(a) and § 3583(e) in fashioning

a sentence after revoking supervised release, the district court

ultimately has broad discretion to revoke the previous sentence

and impose a term of imprisonment up to the statutory maximum.

Crudup, 461 F.3d at 438-39.



                                               4
            A         supervised             release            revocation       sentence           is

procedurally       reasonable           if    the    district        court     considered          the

Guidelines’       Chapter          7     advisory         policy      statements        and        the

§ 3553(a)       factors       that       it    is    permitted            to   consider       in     a

supervised release revocation case.                             See 18 U.S.C.A. § 3583(e);

Crudup,     461       F.3d    at        439-40.             A     revocation      sentence          is

substantively reasonable if the district court stated a proper

basis for concluding the defendant should receive the sentence

imposed.     Crudup, 461 F.3d at 440.                       Although the district court

need not explain the reasons for imposing a revocation sentence

in as much detail as when it imposes an original sentence, “it

still   must      provide      a       statement       of       reasons    for   the    sentence

imposed.”        United States v. Thompson, 595 F.3d 544, 547 (4th

Cir.    2010)     (internal            quotation     marks         omitted).          Only    if    a

sentence    is     found      procedurally           or         substantively     unreasonable

will this court “then decide whether the sentence is plainly

unreasonable[.]”             Crudup, 461 F.3d at 439 (emphasis omitted).

We   have   reviewed         the        record      and     have     considered        Madison’s

arguments       and    discern          no    reversible           error.        We    therefore

conclude that Madison’s sentence is not plainly unreasonable.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                                    This court

requires that counsel inform Madison, in writing, of the right

                                                 5
to petition the Supreme Court of the United States for further

review.     If   Madison       requests   that   a    petition      be    filed,    but

counsel believes that such a petition would be frivolous, then

counsel    may   move    in    this   court    for    leave    to   withdraw       from

representation.     Counsel’s motion must state that a copy thereof

was served on Madison.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately      presented      in   the    materials

before    this   court   and    argument      would   not     aid   the   decisional

process.



                                                                            AFFIRMED




                                          6